                                      Case 3:18-cr-00527-WHA Document 91 Filed 10/30/19 Page 1 of 6



                               1   JULIA M. JAYNE (State Bar No. 202753)
                                   ASHLEY RISER (State Bar No. 320538)
                               2   E-Mail: julia@jaynelawgroup.com
                                   JAYNE LAW GROUP, P.C.
                               3
                                   483 9th Street, Suite 200
                               4   Oakland, CA 94607
                                   Telephone: (415) 623-3600
                               5   Facsimile: (415) 623-3605
                               6   Attorneys for Defendant James Quach
                               7

                               8                                UNITED STATES DISTRICT COURT

                               9                               NORTHERN DISTRICT OF CALIFORNIA

                              10                                     SAN FRANCISCO DIVISION

                              11
                                   UNITED STATES OF AMERICA,                            Case No. CR 18-00527 WHA
JAYNE LAW GROUP, P.C.




                              12
 Oakland, California 94607




                                                  Plaintiff,                            NOTICE OF MOTION AND MOTION
  483 9th Street, Suite 200




                              13                                                        TO DISMISS COUNTS 33-36 FOR
                                          v.                                            FAILURE TO STATE AN OFFENSE
                              14
                                   XANTHE LAM, ALLEN LAM, JOHN CHAN,                    Date:                December 17, 2019
                              15   and JAMES QUACH,                                     Time:                2:00 p.m.
                                                                                        Judge:               Hon. William Alsup
                              16                     Defendants.

                              17

                              18
                              19   TO THIS HONORABLE COURT, ASSISTANT UNITED STATES ATTORNEYS KYLE
                              20   WALDINGER AND SHEILA ARMBRUST, AND ALL DEFENSE COUNSEL:
                              21          PLEASE TAKE NOTICE that on December 17, 2019 at 2:00 p.m., or as soon thereafter as
                              22   the matter may be heard before the above-entitled court, defendant JAMES QUACH, by counsel,
                              23   will move and hereby does move the Court for an order dismissing Counts 33-36 of the indictment
                              24   filed against him on the grounds that none of these counts adequately state an offense.
                              25          This motion is based on the papers, pleadings, and files of this action, the attached
                              26   Memorandum of Points and Authorities, and on such oral and documentary evidence as may be
                              27   presented at the time of the hearing.
                              28

                                   NOTICE OF MOTION AND MOTION TO DISMISS FOR FAILURE TO STATE AN OFFENSE                         1
                                   Case No. CR 18-00527 WHA
                                      Case 3:18-cr-00527-WHA Document 91 Filed 10/30/19 Page 2 of 6



                               1

                               2   Dated: October 30, 2019               Respectfully submitted,

                               3

                               4                                                /s/

                               5                                         Julia Jayne
                                                                         Ashley Riser
                               6                                         Attorneys for Defendant James Quach
                               7

                               8

                               9

                              10

                              11
JAYNE LAW GROUP, P.C.




                              12
 Oakland, California 94607
  483 9th Street, Suite 200




                              13

                              14

                              15

                              16

                              17

                              18
                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26
                              27

                              28

                                   NOTICE OF MOTION AND MOTION TO DISMISS FOR FAILURE TO STATE AN OFFENSE      2
                                   Case No. CR 18-00527 WHA
                                      Case 3:18-cr-00527-WHA Document 91 Filed 10/30/19 Page 3 of 6



                               1
                                                       MEMORANDUM OF POINTS AND AUTHORITIES
                               2
                                                                          INTRODUCTION
                               3

                               4          On October 25, 2018, Xanthe Lam, Allen Lam, John Chan, and James Quach were

                               5   indicted for alleged theft of trade secrets from Genentech, and violations of the Computer Crime

                               6   and Abuse Act. Specifically, with respect to Count 33, the Indictment alleges that Ms. Lam and

                               7   Mr. Quach violated Title 18 of the United States Code, section 1030(b), because they “did

                               8   knowingly and willfully conspire and agree together, with each other, and with others known and

                               9   unknown to the grand jury, to commit computer fraud and abuse, that is, to access protected

                              10   computers without authorization and to exceed authorized access to protected computers….”

                              11   Indictment, ¶ 28 (emphasis added).
JAYNE LAW GROUP, P.C.




                              12          Additionally, Counts 34-36 of the Indictment allege that Ms. Lam and Mr. Quach violated
 Oakland, California 94607
  483 9th Street, Suite 200




                              13   Title 18 of the United States Code, section 1030(a)(2)(C), because they “intentionally accessed a

                              14   computer without authorization and exceeding authorized access...” Indictment, ¶ 33 (emphasis

                              15   added). The same paragraph then states that “the defendants accessed Genentech’s computer

                              16   network without authorization.” Id.

                              17          Xanthe Lam was an employee at Genentech with full access to Genentech’s databases on

                              18   the dates of the conduct alleged in Counts 33-36. It is alleged that Ms. Lam used her login
                              19   credentials on her own computer on three dates, and allowed Mr. Quach to have access to

                              20   Genentech’s manufacturing, equipment, and facilities protocols. Counts 34-36, which allege

                              21   violations of 18 U.S.C. § 1030(a)(2)(C), describe the offensive action as: “downloaded from

                              22   Genentech’s password-protected document repository.” Indictment ¶ 26. There is no factual

                              23   dispute that Ms. Lam was permitted to access the downloaded documents. Further, the indictment

                              24   does not allege that Mr. Quach obtained Ms. Lam’s login credentials and used them

                              25   independently. Thus, the government only alleges misappropriation, which is not covered by the

                              26   Computer Fraud and Abuse Act.
                              27          Mr. Quach therefore moves under Fed. R. Crim. Pro 12 to dismiss counts 33-36.

                              28

                                   NOTICE OF MOTION AND MOTION TO DISMISS FOR FAILURE TO STATE AN OFFENSE                              1
                                   Case No. CR 18-00527 WHA
                                      Case 3:18-cr-00527-WHA Document 91 Filed 10/30/19 Page 4 of 6



                               1                                               ARGUMENT
                               2       I.       COUNTS 33-36 MUST BE DISMISSED BECAUSE THE INDICTMENT
                                                ALLEGES MISAPPROPRIATION, WHICH IS NOT COVERED BY THE
                               3                COMPUTER FRAUD AND ABUSE ACT.
                               4            As described above, the Indictment alleges one violation of conspiracy to violate the

                               5   Computer Fraud and Abuse Act (CFAA) and three counts of violating the CFAA pursuant to 18

                               6   U.S.C. § 1030(a)(2)(C). That provision, in relevant part, makes it a crime for a person to

                               7   “intentionally access a computer without authorization or exceed[ing] authorized access, and

                               8   thereby obtains… information from any protected computer.” The Indictment alleges that Xanthe

                               9   Lam and James Quach “intentionally accessed a computer without authorization and exceeding

                              10   authorized access” by downloading various documents from Genentech’s password-protected

                              11   document repository. Indictment at ¶ 26. There is no allegation that Mr. Quach hacked the
JAYNE LAW GROUP, P.C.




                              12   Genentech system or ever possessed the login credentials. The Indictment alleges, in other words,
 Oakland, California 94607
  483 9th Street, Suite 200




                              13   that Ms. Lam and her purported co-conspirator, Mr. Quach, misappropriated information obtained

                              14   from Genentech’s database.

                              15            But the Indictment fails to state violations of the CFAA because the CFAA does not

                              16   criminalize misappropriation. As a result, the four CFAA counts must be dismissed.

                              17       A. The Meaning of “Authorization”
                              18            Mr. Quach does not have notice of whether the government is alleging that he purportedly
                              19   accessed Genentech’s computer without authorization whatsoever, or whether he (and Ms. Lam)

                              20   allegedly accessed the computer in excess of authorized access. The issue is addressed in Mr.

                              21   Quach’s corresponding Motion for Bill of Particulars.

                              22            For purposes of this motion, the core legal question centers around the meaning of

                              23   authorization. This issue has been litigated in the Ninth Circuit, starting with United States v.

                              24   Nosal, 676 F.3d 854, 863 (9th Cir. 2012).

                              25            The CFAA’s “general purpose is to punish hacking … not misappropriation of trade

                              26   secrets.” Id. The “1984 House Committee emphasized that ‘Section 1030 deals with an
                              27   ‘unauthorized access' concept of computer fraud rather than the mere use of a computer. Thus, the

                              28

                                   NOTICE OF MOTION AND MOTION TO DISMISS FOR FAILURE TO STATE AN OFFENSE                              2
                                   Case No. CR 18-00527 WHA
                                      Case 3:18-cr-00527-WHA Document 91 Filed 10/30/19 Page 5 of 6



                               1   conduct prohibited is analogous to … ‘breaking and entering’ rather than using a computer ... in

                               2   committing the offense.” Shamrock Foods Co. v. Gast, 535 F. Supp. 2d 962, 965 (D. Ariz. 2008),

                               3   quoting H.R. Rep. No. 98–894, at 20 (1984), as reprinted in 1984 U.S.C.C.A.N. 3689, 3706.

                               4          As such, the Act criminalizes the unauthorized access of a protected computer. 18 U.S.C. §

                               5   1030(a)(1). The Act also criminalizes the access of a protected computer when that access

                               6   “exceeds authorized access.” Id. The Act defines “exceeds authorized access” as “access [to] a

                               7   computer with authorization and [using] such access to obtain … information … that the accesser

                               8   is not entitled … to obtain....” § 1030(e)(6). Yet the CFAA does not extend to violations of use

                               9   restrictions and does not extend to misappropriation of information accessed with authorization.

                              10   United States v. Nosal, 676 F.3d 854, 863 (9th Cir. 2012); LVRC Holdings, LLC v. Brekka, 581

                              11   F.3d 1127, 1133 (9th Cir. 2009).
JAYNE LAW GROUP, P.C.




                              12       B. The CFAA Counts (33-36)
 Oakland, California 94607
  483 9th Street, Suite 200




                              13          Under the authority discussed above, all four CFAA counts against Mr. Quach must be

                              14   dismissed.

                              15          Count 33 alleges Ms. Lam and Mr. Quach conspired to access protected computers without

                              16   authorization and to exceed authorized access to protected computers. The “access” at issue

                              17   pertains to the login credentials. But there can be no dispute that Ms. Lam was permitted to access

                              18   the Genentech computer system, because she was an employee of Genentech without limitations
                              19   on her access to the database.

                              20          Counts 34-36 allege substantive violations of 18 U.S.C. § 1030(a)(2)(C) on three different

                              21   dates in July 2017. The “action” constituting the purported violation of the CFAA is the download

                              22   from Genentech’s password-protected document repository. Once again, Ms. Lam lawfully had

                              23   the login credentials to the document repository. There is no allegation that she shared those login

                              24   credentials with Mr. Quach and the Indictment is silent on what, if anything, was actually done

                              25   with the downloaded documents. Further, any conduct with respect to what was done with the

                              26   documents, and with whom they were shared, would constitute misappropriation, but not a
                              27   violation of CFAA. The Ninth Circuit case law on this point is unambiguous. These counts

                              28

                                   NOTICE OF MOTION AND MOTION TO DISMISS FOR FAILURE TO STATE AN OFFENSE                                 3
                                   Case No. CR 18-00527 WHA
                                      Case 3:18-cr-00527-WHA Document 91 Filed 10/30/19 Page 6 of 6



                               1   therefore, on their face, likewise rest entirely on a misappropriation theory and therefore must be

                               2   dismissed.

                               3          In sum, the Indictment does not allege that Ms. Lam or Mr. Quach “hacked” into any

                               4   Genentech database, which is the heart of the CFAA. Ms. Lam could not hack her own computer

                               5   or a database she was entitled to access. Nor did Mr. Quach “hack” or “break and enter” into the

                               6   Genentech system because his alleged co-conspirator was an authorized user.

                               7                                            CONCLUSION
                               8          For the reasons stated above, this Court should dismiss Counts 33-36 of the Indictment.

                               9

                              10   Dated: October 30, 2019                       Respectfully submitted,

                              11
JAYNE LAW GROUP, P.C.




                              12                                                        /s/
 Oakland, California 94607
  483 9th Street, Suite 200




                              13                                                 Julia Jayne
                                                                                 Ashley Riser
                              14                                                 Attorneys for Defendant James Quach
                              15

                              16

                              17

                              18
                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26
                              27

                              28

                                   NOTICE OF MOTION AND MOTION TO DISMISS FOR FAILURE TO STATE AN OFFENSE                                4
                                   Case No. CR 18-00527 WHA
